    Case 3:18-cr-00465-MMC Document 108 Filed 05/23/20 Page 1 of 10


                                                Pages 1 - 9

                   UNITED STATES DISTRICT COURT

                  NORTHERN DISTRICT OF CALIFORNIA

         BEFORE THE HONORABLE MAXINE M. CHESNEY, JUDGE

UNITED STATES OF AMERICA,      )
                               )
           Plaintiff,          )
  VS.                          )         No. CR
                               )
UNITED MICROELECTRONICS        )
CORPORATION, et al.,           )
                               )
             Defendants.       )       San Francisco, California
_______________________________)       Wednesday, May 20, 2020

               TRANSCRIPT OF ZOOM WEBINAR PROCEEDINGS

APPEARANCES:
For Plaintiff:             DAVID L. ANDERSON
                           UNITED STATES ATTORNEY
                           450 Golden Gate Avenue, 11th Floor
                           San Francisco, California 94102
                     BY:   LAURA VARTAIN
                           ASSISTANT UNITED STATES ATTORNEY

                           UNITED STATES DEPARTMENT OF JUSTICE
                           National Security Division
                           950 Pennsylvania Avenue, NW
                           Washington, D.C. 20530
                     BY:   NICHOLAS O. HUNTER
                           TRIAL ATTORNEY

For Defendant United Microelectronics Corporation:
                        LATHAM & WATKINS
                        505 Montgomery Street
                        Suite 20000
                        San Francisco, California 94111
                   BY: LESLIE R. CALDWELL, ESQ.


Reported By:    BELLE BALL, CSR 8785, CRR, RDR
                Official Reporter, U.S. District Court

(Appearances continued, next page)
    Case 3:18-cr-00465-MMC Document 108 Filed 05/23/20 Page 2 of 10


APPEARANCES, CONTINUED:


For Defendant Fujian Jinhua Integrated Circuit, Co. Ltd.:
                        MORRISON & FOERSTER LLP
                        425 Market Street
                        San Francisco, California 94105
                   BY: CHRISTINE Y. WONG, ESQ.
                        CHRISTINA NEITZEY, ESQ.
         Case 3:18-cr-00465-MMC Document 108 Filed 05/23/20 Page 3 of 10      3


1    Wednesday - May 20, 2020                                2:08 p.m.

2                           P R O C E E D I N G S

3             THE CLERK:    Calling Criminal Case No. 18-465, United

4    States of America versus United Microelectronics, and Fujian

5    Jinhua Integrated Circuit.

6         Will counsel please state your appearances for the record.

7             THE COURT:    We will start with the government.

8             MS. VARTAIN:     Good afternoon, Your Honor.      Laura

9    Vartain and Nicholas Hunter for the United States.

10            THE COURT:    Good afternoon.     Thank you.

11        For United Microelectronics?

12            MS. CALDWELL:     Good afternoon, Your Honor.      Leslie

13   Caldwell for UMCI.

14            THE COURT:    Thank you, Ms. Caldwell.

15        And for Fujian Jinhua?

16            MS. WONG:    Good afternoon, Your Honor.       Christine Wong

17   and Christina Neitzey for Fujian Jinhua.

18            THE COURT:    Thank you.    Then, if we can proceed at

19   this time, this is a status or scheduling conference.

20        And I -- I don't know; if somebody wants to bring me up to

21   date as to what's happened, if anything, since the last

22   appearance that we had in this case?

23            MS. VARTAIN:     Certainly, Your Honor.     I think the most

24   substantial events that have occurred have been on the

25   electronic discovery side.
         Case 3:18-cr-00465-MMC Document 108 Filed 05/23/20 Page 4 of 10       4


1         The government has continued to produce electronic

2    discovery, despite some slowdown from -- due to COVID-related

3    issues.   The discovery has continued.

4         And I, in fact, right before this court appearance, got an

5    update that further discovery in this case, materials obtained

6    recently from Taiwan, pursuant to treaty, are being prepared

7    and will soon be given to defense counsel.        Although we will

8    need hard drives, so I will communicate separately about that

9    with defense counsel.

10        And for the government's part, that has been the

11   substantial work since our last status conference.

12             THE COURT:    Okay.

13        Does anyone want to elaborate?       Does that pretty well

14   cover it?

15             MS. WONG:    Your Honor, that does pretty well cover it.

16        There is one matter that we are resolving with the

17   government related to the designation of confidential materials

18   and how we're able to transmit these materials to our teams in

19   Hong Kong, especially given the travel restrictions, because of

20   COVID.

21        We anticipate being able to resolve those issues.          If not,

22   then we'll come back and seek relief from the Court.         But for

23   now, we're optimistic that that will be resolved.

24             THE COURT:   All right.    Thank you, Ms. Wong.

25        And Ms. Caldwell, anything that you wanted to add on
         Case 3:18-cr-00465-MMC Document 108 Filed 05/23/20 Page 5 of 10   5


1    behalf of Advanced Micro?

2             MS. CALDWELL:     No, Your Honor.

3             THE COURT:    Okay.   So where are we?

4         Before we sort of started the formal aspect of this

5    conference, there was a request that Ms. Geiger perhaps look to

6    see what would be an available next date.        And I told her to

7    hold off, because I wasn't sure what we were looking to do the

8    next time.   And also, because of the delays that have been

9    created by the COVID-19 pandemic, and I wasn't sure where that

10   might fit in also.

11        Ms. Wong, you had actually made the request.         And, why

12   don't you indicate what you think would be an appropriate

13   designation for the next calling of the case.

14            MS. WONG:    Yes, Your Honor.

15        I was thinking as a status update -- and in part, I don't

16   think we're ready to do more than that, given the government's

17   representation that there's additional discovery forthcoming.

18   And from what we understand, this is particularly relevant

19   important discovery as it relates to the case.

20            THE COURT:    Do counsel for either of the other parties

21   have any disagreement with that?      Or question about it?

22            MS. CALDWELL:     No, Your Honor.

23            THE COURT:    All right.

24        Have you, by any chance, Ms. Caldwell, Ms. Wong,

25   Ms. Vartain, had a chance to talk at all about a date that
         Case 3:18-cr-00465-MMC Document 108 Filed 05/23/20 Page 6 of 10   6


1    might work for your respective schedules?

2             MS. WONG:    Ms. Caldwell and I talked about July 8th as

3    a potential possibility.

4             THE COURT:    Okay.   Let's bring in the government,

5    then, and see what they think about that.

6             MS. VARTAIN:     July 8th is fine with the government,

7    Your Honor.

8             THE COURT:    Let's just take a look for a second.

9         That should be fine, as far as I can tell.

10        Ms. Geiger, as far as you can tell, is there any reason

11   why we shouldn't do that?

12            THE CLERK:    That looks fine, Your Honor.

13            THE COURT:    All right.    I'm going to continue the

14   matter, then, to July 8th.

15        Are we calling it a status conference?        Further status?

16            MS. CALDWELL:     I think that makes sense, Your Honor.

17            THE COURT:    All right.    For a further status

18   conference.   Let's say that that would be at 2:15, assuming

19   that we can do this in person, or that everybody wants to do it

20   in person.

21        People keep talking about how much these temporary

22   procedures might be ultimately put into place beyond the need

23   that we have at the moment.     But I'm assuming that will be a

24   regular court proceeding by July.

25        It may not be.    Our court is slowly phasing in certain
         Case 3:18-cr-00465-MMC Document 108 Filed 05/23/20 Page 7 of 10     7


1    matters, or trying to, starting in June, as far as in-person

2    appearances.    And I don't know what July will hold.       But we

3    want to shoot for July 8th, and if we have to adjust at all, we

4    will.

5         Are there any other counsel that wanted to be heard on

6    this matter in any way?

7         (No response)

8               THE COURT:   I'm not hearing anything.

9         Is there anything else we can do, after we set up this

10   whole procedure, we finally got everybody walking and talking?

11        And who signed out?     Somebody signed out.      I don't know

12   who it is.    It says I signed out.      I didn't sign out.    That's

13   very weird.    And now they're asking me if I want to leave the

14   meeting.   No, I don't.    Okay.   Ha.   Sometimes technology -- or

15   at least my skills in operating it -- I don't know.

16        If there isn't anything else, I'm going to call this

17   appearance and proceeding concluded, and we will be --

18              MS. VARTAIN:   Your Honor?

19              THE COURT:   Yes -- in recess.

20              MS. VARTAIN:   The final matter, if we could do an

21   exclusion of time for effective preparation due to the

22   production of --

23              THE COURT:   Oh, yes.   Thank you.

24        Is there anyone who feels otherwise, given the status of

25   discovery at the moment?
         Case 3:18-cr-00465-MMC Document 108 Filed 05/23/20 Page 8 of 10    8


1             MS. CALDWELL:     No, Your Honor.

2             MS. WONG:    No, Your Honor.

3             THE COURT:    Then I will do that.      Thank you for

4    reminding me.

5         I'll exclude time from the running speedy trial clock for

6    effective preparation of counsel.      This will be through the

7    next calling of the case, July 8th.

8         It hardly needs saying, but I will say that effective

9    preparation is in the client's best interests, and outweighs

10   any other interest that they or the public otherwise might have

11   in proceeding without this exclusion.

12        There's no need for any type of written order.         It will

13   just be reflected in the minutes.

14        Okay.   I actually do look like I'm in the courtroom

15   (indicating).

16            MS. CALDWELL:     Yeah, you do.

17            THE COURT:    Yeah, I took that picture and uploaded it.

18   Maybe we should have one of Hawai'i; that's where I would

19   rather be.

20        In any event, okay, let's try it again.        Anything further

21   that anyone wants to add?

22            MS. VARTAIN:     No, Your Honor.

23            THE COURT:    Thank you very much.

24            MS. VARTAIN:     No, Your Honor.

25            THE COURT:    Thank you very much.
         Case 3:18-cr-00465-MMC Document 108 Filed 05/23/20 Page 9 of 10   9


1         Everyone stay well, and we will await the next proceeding.

2    Thank you.

3             MS. CALDWELL:     Thank you.

4             THE COURT:    This concludes the hearing.

5         Goodbye.

6         (Proceedings concluded)

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
   Case 3:18-cr-00465-MMC Document 108 Filed 05/23/20 Page 10 of 10




                      CERTIFICATE OF REPORTER

         I, BELLE BALL, Official Reporter for the United States

Court, Northern District of California, hereby certify that the

foregoing is a correct transcript from the record of

proceedings in the above-entitled matter.




                          /s/ Belle Ball

                 Belle Ball, CSR 8785, CRR, RDR

                       Thursday, May 21, 2020
